Citation Nr: 9918276	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for periarteritis nodosa 
with arthralgias, myalgias and fatty liver, currently rated 
as 10 percent disabling.  

Entitlement to a rating in excess of 0 percent for nerve 
damage of the left forearm.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran had multiple periods of active duty, having 
served approximately 
20 years in the United States Air Force until his retirement 
in January 1991.  He also has had several years of inactive 
duty in the United States Air Force Reserves.  

For the purpose of providing the historical context for the 
rating of periarteritis nodosa (PAN) with arthralgias, 
myalgias and a fatty liver, service connection was granted 
for this disability by rating action in June 1985.  A 
disability evaluation of 30 percent was assigned.  As 
indicated above, the veteran re-entered active duty in May 
1988 and, accordingly, both compensation and the rating 
itself were suspended during the pertinent period of active 
duty, from May 1988 to January 1991.  The veteran was 
appropriately and timely advised of this action.  By rating 
action in July 1991, service connection was reinstated for 
PAN with arthralgias, myalgias and a fatty liver, but the 
rating was reduced to 10 percent, effective the first day of 
the month following separation from his second period of 
active duty, February 1991.  

By the same rating action, service connection was granted for 
nerve damage due to a biopsy on the left (minor) forearm, and 
a 0 percent rating was assigned.  This appeal, from a July 
1991 rating decision of the Albuquerque, New Mexico, Regional 
Office (RO), ensued.  In conjunction with that appeal, the 
veteran claimed service connection for heart disease, which 
was granted by rating action in December 1991.  A 30 percent 
rating was assigned for arteriosclerotic heart disease with 
hypertension.  Service connection had been in effect for 
hypertension, rated as 10 percent disabling.  The veteran's 
appeal included a higher rating for his cardiovascular 
disability.  Based on hospitalization for heart surgery, the 
rating for the cardiovascular disability was temporarily 
increased to 100 percent from February 1991 to June 1993.  
The disability classification was expanded to include 
postoperative residuals of a myocardial infarction with 
three-vessel bypass.  This issue was withdrawn in December 
1992.  

The veteran was accorded a hearing before the undersigned 
Board member at the RO in August 1993.  In November 1995, the 
case was remanded by the Board for additional medical 
evidence, a rating examination for PAN, if deemed appropriate 
after the receipt of all available medical evidence pertinent 
thereto, and a neurologic rating examination for left forearm 
nerve damage.  

By rating action in October 1996, the effective date for 
reinstatement of service connection and the rating for PAN 
were revised back from February 1, 1991, to the day following 
separation from his second period of active duty in January 
1991 (based on clear and unmistakable error).  

The RO entered an adverse rating decision on other issues in 
February 1999, from which the veteran has a year to appeal.  

The purpose of the November 1995 remand has been 
substantially met and the issues on appeal are appropriately 
before the Board for appellate review at this time.  

The veteran is now a resident of the state of New York.  
Consequently, the Buffalo, New York, RO has jurisdiction of 
the claims file.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  As currently manifested, PAN with arthralgia, myalgia and 
a fatty liver equates with or approximates, by analogy, not 
more than exacerbations that occur once or twice a year or a 
disease process that has been symptomatic for the past two 
years.  

3.  There is nerve damage of the left (minor) forearm to the 
median nerve which is manifested by no more than mild, 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for PAN with arthralgia, 
myalgia, and a fatty liver is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.71a, 4.88b, 4.114 
Diagnostic Codes 5002, 5003, 5013, 5017, 5019, 5020, 5021, 
5022, 5023, 5024, 5025, 6350, 7301, 7311, 7312, 7313, 7345 
(1998).  

2.  A rating of 10 percent is warranted for nerve damage of 
the left forearm.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.69, 4.124a, 
Diagnostic Code 8515 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran first 
manifested cutaneous PAN in late 1974 with nodules of the 
fingers, legs, arms and back.  He was started on prednisone 
in January 1975.  In February 1975, he was hospitalized for 
evaluation and treatment.  An enlarged liver was suspected.  
A skin biopsy was consistent with PAN.  His hospital course 
was marked by new nodular lesions, fever, muscle pain, and 
night sweats.  The question of cutaneous versus systemic 
periarteritis was evaluated.  An extensive work-up for 
evidence of systemic disease did not reveal systemic 
aneurysms, which were thought to correlate well with systemic 
disease.  His status improved on steroids.  He developed 
cushingoid features.  It appeared that PAN was limited to the 
skin.  

In November 1976, the veteran received a 6-month follow up 
for PAN.  He had been off systemic prednisone since June 
1976.  The subjective and objective data revealed no evidence 
of active disease.  He was recommended to return to full 
duty.  In November 1983, he was seen for bilateral tender 
areas of the thighs and received prednisone again for PAN.  
In December 1983, the nodules had disappeared but he 
complained of muscle soreness and there were erythematous 
ecchymotic areas at the sites of the prior nodules.  These 
areas were shown to be mildly tender.  Stable, slowly 
improving PAN was the impression.  In January 1984, tender, 
red, subcutaneous lesions of the lower extremities were seen 
and treated.  By August 1984, it was indicated that his 
prednisone had been slowly tapered by about 10 percent every 
month without evidence of flare in his disease.  This 
tapering was recommended to continue as long as he remained 
free of clinical or laboratory evidence of disease.  

A medical board report in January 1985 indicated that 
cutaneous PAN remained under control on a decreased dose of 
prednisone.  It was stated that the cutaneous type of PAN 
commonly had recurrences and exacerbations requiring high 
dose prednisone treatment for control which, at times, was 
very difficult.  It was anticipated that the veteran would 
have recurrences in the future.  

On a VA examination in April 1985, it was recorded that, 
since prednisone had been discontinued in January 1985, the 
veteran's symptoms of general myalgia and arthralgia-type 
symptoms had increased, mostly in the cervical and upper 
thoracic spine region, arms and legs.  The physical 
examination showed that the back was not tender.  The upper 
extremities showed full range of motion, strength and 
dexterity and the muscles were symmetrical.  The final 
diagnosis was PAN in probable remission with mild 
arthralgias, myalgias and fatty liver (a November 1984 
computerized tomogram having been suggestive of a fatty 
liver).  

During the veteran's last period of active duty, the service 
medical records show that he suffered from an exacerbation of 
PAN in July 1989.  He presented with thigh weakness and pain, 
and ankle, forearm, and subscapular pain and swelling.  There 
also were scaly nodules in these areas, an elevated 
temperature of 100.5 and night sweats.  There were several 
nodules along the "right" thenar eminence and forearm.  
Swelling and tenderness of the left ankle, left calf, and 
"right" wrist and thenar eminence were disclosed.  Several 
subcutaneous, papular, slightly erythematous nodules of the 
"right" wrist and forearm, as well as of the left ankle 
area were shown.  Acute flare of PAN was diagnosed.  Most of 
the multiple, firm, mobile, subcutaneous nodules on the 
calves, shins and forearms were less than 1 centimeter.  
Biopsy of a subcutaneous nodule on the "right" forearm was 
performed and revealed a leukocytic infiltrate of the veins 
consistent with a phlebitis but no thrombosis was seen.  
Arterial leukocyte infiltrates were absent.  Prednisone 
therapy promptly improved fever and night sweats as well as 
gradually resolving the subcutaneous nodules.  A left forearm 
biopsy was indicated.  Cutaneous PAN was the final diagnosis.  

In August 1989, the veteran continued with muscle soreness 
and night sweats.  Prednisone treatment continued.   PAN was 
termed improved in September 1989.  In November 1989, he was 
suffering from erythematous nodules of the left foot.  He 
complained of aching joints and cold sweats.  A medical board 
report in April 1990 reflected his description of PAN as 
relapses characterized by night sweats, muscle soreness, and 
large red nodules, mostly of the legs.  If the relapse was 
prolonged, the nodules appeared on the arms as well.  He had 
a cushingoid appearance.  There was trace pedal edema over 
the shins.  There was a well-healed surgical biopsy scar over 
the left forearm.  No neurological deficit was detected.  
Cutaneous PAN was termed fairly well controlled.  

A service department internist reported in November 1990 that 
the veteran's PAN was characterized by myalgias, arthralgias, 
subcutaneous nodules, fever, and nightsweats, which were 
essentially incapacitating, requiring that he be excused from 
his work duties several weeks at a time.  In addition, the 
treatment with steroids produces steroid psychosis, which 
would in itself be debilitating without the other symptoms 
described above.  He was being treated with dapsone, which 
had allowed prednisone to be decreased to a minimal level.  
It was difficult to predict how effective dapsone would be in 
the long term but he had not had a significant relapse since 
it was initiated.  Dapsone was described as not an innocuous 
drug and he was showing signs of compensated hemolytic anemia 
which might limit his ability to keep taking the drug.  

On a VA examination in April 1991, history was recorded that 
the veteran had had abnormal liver function tests and 
abnormal results from a liver biopsy in 1976.  A muscle 
biopsy had been performed on the left anterior forearm in 
1989 and an area of numbness extending from the scar to the 
wrist but not involving the hand reportedly followed.  There 
were no cutaneous symptoms of PAN.  Arthralgias reportedly 
were not a problem but he experienced low back, neck and hip 
pain that was very much dependent on the weather two or three 
times a week.  The pain was aggravated by movement, bending 
or lifting.  There was an area of loss of tactile sensation 
on the left forearm.  

On the physical examination, the 42-year-old veteran was 
described as right-handed.  The liver was not palpable.  
There was no pedal edema.  Straight leg raising was to 80 
degrees on the right and to 90 degrees on the left.  He 
located back pain as mid-scapular and mid-lumbar.  There was 
no paraspinous muscle spasm.  Range of motion of the lumbar 
spine was detailed.  Range of motion of the cervical spine 
and the hips was termed full.  There were no other areas of 
joint pain.  He exercised and his "polyarthritis" was in 
remission.  It was recorded that, on fine days, his pain was 
less troublesome than on cold, damp days.  Deep tendon 
reflexes were present and symmetrical in the legs.  On the 
left forearm, there was a longitudinally placed, anterior 
surface, 1 1/2 inch long, mobile and nontender scar.  There 
was an area of diminished tactile sensation approximately 7 
inches by 1 1/2 inches on the anterior left forearm, 
extending to the wrist, but not involving the hand.  Deep 
tendon reflexes in the arms were present and symmetrical.  
The final diagnoses included abnormal liver biopsy and liver 
function tests by history, nerve damage secondary to muscle 
biopsy of the left forearm with an area of diminished 
sensation, and PAN.  

The veteran was hospitalized by VA primarily for the 
treatment of heart disease in July 1991 but it was noted that 
PAN had been quiescent with its last exacerbation in January 
1991.  He was not on steroids.  There reportedly had been 3 
major exacerbations of PAN since 1974.  A history of steroid 
use for 10 years was noted.  He reportedly had steroid 
psychosis in October 1989.  He was afebrile.  The extremities 
were without edema.  The neurologic examination showed that 
cranial nerves II through XII were normal.  There were no 
focal, motor, or sensory lesions.  

During VA hospitalization for a heart procedure in September 
1991, it was noted that he had PAN which had been controlled 
in the past with prednisone and for which he had received no 
treatment since January 1990.  The general physical 
examination showed none of the symptoms he had had during 
exacerbations of PAN.  

On a VA cardiovascular examination in January 1992, it was 
recorded that the veteran was on a tapering dose of Dexone 
for PAN.  

During VA hospitalization in February 1992 for cardiac 
catheterization, it was noted that the veteran had PAN in 
remission.  The physical examination was pertinently negative 
for any sign or symptom of active cutaneous PAN that he had 
experienced in the past.  A history of PAN was diagnosed.  

During VA hospitalization for elective heart surgery in March 
and April 1992, the history of PAN was noted without the 
presence of any the active symptomatology listed in the past.  

VA outpatient treatment records of August 1993 show that the 
veteran was seen for a questionable flare up of PAN.  On 
examination, there was no joint pain, myalgia or arthralgia.  

The veteran had a personal hearing before the undersigned 
Board member at the RO at Albuquerque, New Mexico, in August 
1993.  The veteran testified that, when he was examined by VA 
in April 1991, PAN was inactive and had been in remission for 
nearly two years.  He stated that PAN stayed in remission for 
three to five years, but when it was active, he was 
completely incapacitated.  He explained that PAN had weakened 
the joints and, primarily, large muscle groups.  His joints 
reportedly became very sore.  PAN reportedly restricted blood 
flow to the muscles, causing them to deteriorate very 
rapidly.  Transcript (T.) at page 3 (3).  He testified that 
his left forearm was permanently numb from a biopsy of a 
nodule from PAN which resulted in a cut nerve.  T. at 4.  He 
confirmed that he was right-handed.  PAN reportedly had 
flared within the previous two weeks with symptoms involving 
his right foot.  He took dapsone on a regular basis for PAN.  
Except for his right foot arch hurting, he felt fine.  T. at 
5.  He testified that he had to be careful about his left 
forearm around sharp objects or fire because he could not 
feel anything.  T. at 6.  

During VA hospital discharge summary report in May 1997, PAN 
was not specified but the physical examination detailed no 
previously described sign or symptom of active cutaneous PAN.  

On a VA orthopedic examination in January 1998, the veteran 
complained of left elbow pain, especially in the morning and 
after carrying his briefcase.  He also complained of right 
upper extremity paresthesia to the hand and of the forearm.  
On the physical examination, there was no swelling or 
erythema of the elbow.  There was very mild tenderness to 
palpation at the lateral epicondyle on the left side termed 
not very significant.  Range of motion of the left elbow was 
specified.  Muscle strength of the shoulder abductors, 
flexors, extensors and elbow flexors and extensors were 
termed 5/5, bilaterally.  Sensation in the upper extremities 
was termed intact to pinprick and soft touch.  The impression 
included chronic left elbow pain.  He had complained of 
paresthesia of the right upper extremity which reportedly 
could have been signs of carpal tunnel syndrome.  Nerve 
conduction studies of the right upper extremity were planned 
to rule out median nerve neurapraxia.  

On a VA general medical examination in January 1998, the 
veteran's history of a fatty liver due to prednisone 
prescribed for PAN, and his having been off prednisone since 
October 1997 were recorded.  PAN was characterized by nodules 
followed by purpuric areas, which eventually cleared.  An 
approximately 2-inch surgical biopsy scar of the left forearm 
was identified.  The neurological examination was termed 
grossly normal.  The impression included PAN and fatty liver 
secondary to steroids.  

On a VA examination of the peripheral nerves in February 
1998, the veteran complained that a nerve in his left forearm 
was cut when a nodule from PAN was biopsied during active 
service.  He stated that he had experienced numbness on the 
lateral aspect of the left arm ever since.  He denied any 
weakness or other numbness.  Sensory examination showed 
decreased pinprick sensation in the left lateral cutaneous 
nerve of the forearm distribution.  The impression was that 
his deficits were localized to the left forearm in the 
distribution of the lateral cutaneous nerve.  This reportedly 
needed to be documented by nerve conduction studies to see if 
there were any significant nerve damage.  The possibility of 
a generalized neuropathic process needed to be excluded.  

On a VA electrodiagnostic examination in March 1998, the 
veteran had median neuropathy at the left wrist with a 
moderate, chronic left carpal tunnel syndrome and evidence 
suggestive but not definitely diagnostic of a more diffuse 
peripheral neuropathy.  On the basis of no lateral cutaneous 
sensory potential recorded on the left and severely reduced 
potential recorded on the right, it was concluded that the 
data did not permit documentation of a selective left lateral 
cutaneous neuropathy.  

On a VA orthopedic examination in November 1998, the veteran 
complained of whole body pain most of the time, which was 
worse during the winter.  The physical examination showed 
that the skin was intact.  There was no tenderness or 
deformity of the shoulder or the elbow.  Elbow, wrist and 
finger strength was within normal limits.  Range of motion of 
the shoulder, elbow, wrist and fingers was within normal 
limits.  The impressions were chronic complaint of shoulder 
and elbow pain with no clinical deformity and negative X-ray 
of the left shoulder and left forearm nerve conduction 
studies showing median neuropathy with evidence of chronic 
carpal tunnel syndrome and evidence of diffuse peripheral 
neuropathy.  

A VA heart examination in December 1998 reflected a past 
medical history of PAN with arthralgia and myalgia.  The 
veteran described symptoms of PAN to include night sweats, 
malaise, nodules and muscle pain.  His last flare-up had been 
in 1996.  He reportedly had not had any symptoms since he had 
been placed on cyclophosphamide one year previously.  When he 
underwent biopsy on a nodule of the left forearm he stated 
that the surgeon cut a nerve with resultant numbness from the 
left elbow to the left wrist which did not involve the hand.  
He reportedly had scars due to injuries that occurred in the 
areas of numbness.  It reportedly appeared that the cutaneous 
nerve had been damaged.  It was noted that a fatty liver had 
been diagnosed and was most likely secondary to prednisone.  
His abdominal and neurologic status was termed negative.  The 
assessment included PAN with arthralgia and myalgia, residual 
nerve damage to the left forearm and fatty liver secondary to 
prednisone use.  Laboratory results indicated mild elevation 
with serum glutamic pyruvic transaminase (SGPT) and with 
bilirubin.  


Legal Criteria

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and enable VA 
to make a more precise evaluation of the claimant's 
disability and of any changes in the condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Even more recently, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The concept of the "staging" of ratings was 
discussed as in cases where an initially assigned disability 
evaluation has been disagreed with, and it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1997).  Separate diagnostic 
codes identify the various disabilities.

Where a particular disability for which the veteran is 
service-connected is not listed, it may be rated by analogy 
to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The regulations governing ratings for infectious diseases, 
immune disorders and nutritional deficiencies, 38 C.F.R. 
§ 4.88b, were revised effective August 30 1996.  The 
regulatory changes for lupus primarily relate to the revision 
of the note under Diagnostic Code 6350, which makes it more 
clear that lupus is evaluated either by combining the 
evaluations for residuals or by evaluating under the 
Diagnostic Code 6350 criteria, whichever method results in a 
higher evaluation.  The percentage disability evaluations 
have also been updated.   Id.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As there is no showing of a 
contrary intent on the part of Congress with respect to the 
aforementioned changes to rating criteria pertinent to the 
instant claim, the veteran's claim for increase must be 
addressed under both the "old" and "new" criteria.  

Prior to August 30, 1996, PAN with a fatty liver, myalgia and 
arthralgia as analogous to systemic lupus erythematosus (SLE) 
is assigned a 10 percent rating for exacerbations that occur 
once or twice a year or a disease process that has been 
symptomatic for the past two years.  38 C.F.R. § 4.88b, 
Diagnostic Code 6399-6350.  A 30 percent schedular evaluation 
contemplates exacerbations of symptomatology of a week or 
more two or three times a year; or symptomatology productive 
of moderate impairment of health.  Id. A 60 percent schedular 
evaluation contemplates chronic and frequent exacerbations 
and multiple joint and organ manifestations productive of 
moderately severe impairment of health.  Id.  An 80 percent 
evaluation is less than totally incapacitating, but in 
symptom combinations is productive of severe impairment of 
health, while a 100 percent schedular evaluation reflects 
acute with constitutional manifestations associated with 
serous or synovial membrane or visceral involvement or other 
symptom combinations, leading to total incapacity.  Id.  

Subsequent to August 30, 1996, under 38 C.F.R. § 4.88b, 
Diagnostic Code 6350, a 60 percent evaluation is indicative 
of exacerbations of SLE lasting a week or more, 2 to 3 times 
a year.  A 100 percent evaluation is warranted for acute SLE 
with frequent exacerbations, producing severe impairment of 
health.  The criteria for a 10 percent disability evaluation 
was unchanged.  

The rating schedule does provide for rating symptoms of 
injury or disease of the liver.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7311, 7312, 7313, 7345.  

An injury of the liver that is healed, with no residuals, is 
to be rated as 0 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7311.  Where there is residual disability, 
rating is to be undertaken as for peritoneal adhesions.  Id.

Mild peritoneal adhesions warrant a 0 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7301.  Moderate peritoneal 
adhesions with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention warrant a 10 percent 
rating.  Id.  

Under the criteria of Diagnostic Code 7312, entitled "Liver, 
cirrhosis of," a 30 percent disability rating is warranted 
where the condition is moderate with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent rating is warranted where 
there are moderately severe symptoms with the liver 
definitely enlarged with abdominal distention due to early 
ascites and with muscle wasting and loss of strength.  A 70 
percent rating is warranted for severe cirrhosis with ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms and impaired health.  
A 100 percent rating is appropriate where the cirrhosis is 
pronounced with aggravation of the symptoms for moderate and 
severe, necessitating frequent tapping.  38 C.F.R. § 4.114, 
Diagnostic Code 7312.  

The rating criteria for infectious hepatitis under Diagnostic 
Code 7345 provides that a noncompensable disability rating is 
warranted where the hepatitis is healed and nonsymptomatic 
and a 10 percent rating is appropriate with demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
rating is appropriate where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
rating is warranted for marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks' duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

Under Diagnostic Code 7313, residuals of a liver abscess with 
severe symptoms warrants a rating of 30 percent; with 
moderate symptoms, 20 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7313.  The 20 percent rating is the minimum rating.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  

By "myalgia" is meant "muscular pain."  Stedman's Medical 
Dictionary 913 (1982).  

Bursitis is rated on limitation of motion of the affected 
part as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5019.  

Synovitis is rated under Diagnostic Code 5020.  Except for 
gout, the diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  

Diagnostic Code 5021 for myositis, which is rated based on 
limitation of motion of the affected parts as degenerative 
arthritis.  

38 C.F.R. § 4.71a, Diagnostic Code 5022, which governs 
periostitis.  Periostitis, in turn, is evaluated by analogy 
to degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

According to Diagnostic Code 5023, myositis ossificans will 
be rated on limitation of motion of affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a.  

Tenosynovitis is rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

The evaluation of the same manifestation under multiple 
diagnoses is not contemplated by the regulatory provisions, 
which state that such "pyramiding" is to be avoided.  38 
C.F.R. § 4.14.  The critical element for evaluation under 
multiple codes is that none of the symptomatology of one 
condition is duplicative of, or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to problems such as pain on use or 
during flare-ups.  

Pursuant to Diagnostic Code 5017, gout is evaluated by 
analogy to the provisions of Diagnostic Code 5002 pertaining 
to rheumatoid arthritis.  Where there is an active process, 
with constitutional manifestations associated with active 
joint involvement, totally incapacitating, a 100 percent 
rating is provided.  For manifestations less than the 
criteria for 100 percent, but with weight loss and anemia, 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, a 60 percent 
rating is for assignment.  Symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year warranted a 40 percent 
evaluation.  One or two exacerbations a year in a well- 
established diagnosis, is rated 20 percent disabling.  With 
regard to chronic residuals the rating is as follows: 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are rated under the appropriate 
diagnostic codes for the specific joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  The higher evaluation is 
assigned.

The rating schedule set forth at 38 C.F.R. Part 4 was amended 
in May 1996 to include Diagnostic Code 5025 for fibromyalgia 
(fibrositis, primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 10 percent rating is 
warranted when the manifestations require continuous 
medication for control.  A 20 percent evaluation is assigned 
for such findings that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 40 percent evaluation may be assigned for such 
findings that are constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a.

Diagnostic Code 5025 further notes that widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  

The codes pertaining to neurological disability involving an 
upper extremity, include the upper radicular group (Code 
8510), the middle radicular group (Code 8511), the lower 
radicular group (Code 8512), all radicular groups (Code 
8513), the musculospiral (radial nerve) group (Code 8514), 
the ulnar nerve (Code 8516), the musculocutaneous nerve (Code 
8517) and the circumflex nerve (Code 8518).  

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  

Applicable regulations provide that when involvement of a 
nerve is wholly sensory, the evaluation of incomplete 
paralysis of the peripheral nerves should be for the mild, or 
at most, moderate degree. 38 C.F.R. § 4.124(a).

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

Diagnostic Code 8518, refers to paralysis of the circumflex 
nerve.  See 38 C.F.R. § 4.20, 4.27.  Under this code 
provision, a noncompensable evaluation is warranted for mild 
incomplete paralysis, and a 10 percent evaluation is 
warranted for moderate incomplete paralysis.  A 20 percent 
evaluation is provided for severe incomplete paralysis of the 
minor arm.  The maximum evaluation for complete paralysis of 
the minor extremity is the current 40 percent.  See 38 C.F.R. 
§ 4.124, Diagnostic Code 8518.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510.  

Complete paralysis of the musculospiral nerve (radial nerve) 
manifested by drop of the hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; inability to 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity, will be rated as 60 percent disabling in the minor 
extremity.  Incomplete paralysis will be rated as 40 percent 
disabling in the minor extremity where severe, as 20 percent 
disabling in the minor extremity where moderate, and as 20 
percent disabling where mild, in either extremity.  Lesions 
involving only "dissociation of extensor communis 
digitorum" and "paralysis below the extensor communis 
digitorum," will not exceed the moderate rating under this 
code.  38 C.F.R. Part 4, Code 8514.  Neuritis (Code 8614) and 
neuralgia (code 8714) will be rated under the above criteria.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 60 percent 
rating is warranted for complete paralysis of the median 
nerve of the minor hand.  Symptoms indicative of complete 
paralysis would include the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  A 40 percent rating is 
warranted for incomplete, but severe, paralysis of the median 
nerve of the minor hand.  A 20 percent rating is warranted 
for incomplete, but moderate, paralysis of the median nerve 
of the minor hand.  A 10 percent rating is warranted for 
mild, incomplete paralysis of the median nerve of the minor 
hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

38 C.F.R. § 4.124a, Diagnostic Code 8516 pertains to 
paralysis of the ulnar nerve.  For a minor extremity, the 
code assigns a 10 percent rating for mild, incomplete 
paralysis.  A 20 percent rating is warranted for moderate 
incomplete paralysis.  A 30 percent rating is warranted for 
severe, incomplete paralysis.  A 50 percent rating is 
warranted for complete paralysis with the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences with loss of extension of the ring 
and little fingers where the fingers cannot be spread (or 
reverse), the thumb cannot be adducted and the flexion of the 
wrist is weakened.  

38 C.F.R. § 4.124a, Diagnostic Code 8517 provides a 0 percent 
evaluation for slight incomplete paralysis of the minor or 
major musculocutaneous nerve.  A 10 percent evaluation 
requires moderate incomplete paralysis of the major or minor 
musculocutaneous nerve.  A 20 percent evaluation requires 
severe incomplete paralysis of the major or minor 
musculocutaneous nerve, or complete paralysis of the minor 
musculocutaneous nerve with weakness but not loss of flexion 
of the elbow and supination of the forearm.  

The criteria of Diagnostic Code 8512 apply to incomplete 
paralysis of the lower radicular group, which includes the 
intrinsic muscles of the hand as well as the flexors of the 
wrist and fingers.  

Diagnostic Code 8512 provides a 20 percent evaluation for 
mild incomplete paralysis of the minor wrist/hand; while a 30 
percent evaluation is warranted for moderate incomplete 
paralysis.  A severe incomplete paralysis warrants a 40 
percent evaluation.  Complete paralysis (substantial loss of 
use of hand) would warrant a 60 percent evaluation.  

38 C.F.R. § 4.124a, Diagnostic Code 8510 is for evaluating 
injury of the upper radicular group (fifth and sixth 
cervical), including all shoulder and elbow movements, lost 
or severely affected, hand and wrist movements not affected.  
A 20 percent evaluation is provided for incomplete paralysis 
of the minor extremity that is mild.  A 30 percent evaluation 
is provided for moderate incomplete paralysis.  A 40 percent 
evaluation is provided for severe incomplete paralysis.  The 
highest or 60 percent rating may be assigned where the 
medical evidence shows complete paralysis, where all shoulder 
and elbow movements are lost or severely affected, with hand 
and wrist movements not affected.  

Diagnostic Code 8511 is for complete or severe incomplete 
paralysis of the middle radicular group, involving adduction, 
abduction, and rotation of the arm, flexion of the elbow, and 
extension of the wrist lost or severely affected.  38 C.F.R. 
§ 4.124a.

A 20 percent evaluation may be assigned for mild incomplete 
paralysis of the middle radicular nerve group of the minor 
upper extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
severe incomplete paralysis.  A 60 percent evaluation 
requires complete paralysis with adduction, abduction and 
rotation of the arm, flexion of the elbow, and extension of 
the wrist lost or severely affected.  38 C.F.R. Part 4, Code 
8511.  

Incomplete paralysis of all radicular groups warrants a 20 
percent evaluation for mild manifestations, and a 30 percent 
evaluation for moderate manifestations of the minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 38 
C.F.R. § 4.118, Diagnostic Code 7803.  For superficial scars 
that are tender and painful on objective demonstration, a 10 
percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

PAN

As currently evaluated, PAN with myalgia, arthralgia and a 
fatty liver is rated as 10 percent disabling by analogy to 
SLE.  This rating contemplates a disability picture 
characterized by or most approximate to exacerbations that 
occur once or twice a year or a disease process that has been 
symptomatic for the past two years.  In order to qualify for 
the next higher rating under Code 6350 (30 percent before 
August 30, 1996, and 60 percent currently), there must be 
exacerbations of symptomatology of a week or more two or 
three times a year, or symptomatology productive of moderate 
impairment of health.  

A complicating factor in this case is that the veteran is 
rated for multiple service connected disabilities other than 
PAN but that have to do with the musculoskeletal system or 
were caused by steroid treatment for PAN that include heart 
disease in postoperative status, a lumbar spine disability, 
postoperative residuals of a left testicle disability, 
bilateral hip and cervical spine arthritis, cataracts, 
residuals of a hemorrhoidectomy, residuals of a right 
inguinal herniorrhaphy, and herpes simplex.  The ratings for 
these disorders are not at issue in this decision, nor may 
their manifestations be utilized to increase the current 
rating for PAN.  Additionally, the issue of the nerve injury 
of the left forearm due to a biopsy necessitated by PAN will 
be separately addressed below.  

PAN was first manifested by nodular lesions on the 
extremities and back, fever, muscle pain and night sweats in 
late 1974 and early 1975.  An enlarged liver was detected.  
Cutaneous as distinguished from systemic PAN was confirmed.  
With steroid treatment the symptoms remitted and no evidence 
of active disease was detected in November 1976.  Skin 
nodules recurred in November 1983 and again treated with 
prednisone.  The symptoms again remitted.  In April 1985, 
myalgia and arthralgia associated with PAN reported had 
slowly increased.  PAN was diagnosed as probably in remission 
but with mild arthralgia and myalgia.  He suffered another 
exacerbation of PAN in July 1989 with the same symptoms 
(nodules, fever, night sweats and pain) and, again, these 
remitted with steroid medication.  The April 1990 medical 
board report indicated that PAN was fairly well controlled.  

Service department and VA medical examinations from late 1990 
until 1992 indicated that PAN remained in remission, even on 
decreasing levels of steroid and steroid replacement 
medication.  The first indication of any recurrence of active 
PAN was not supported by the medical evidence but reported by 
the veteran during his hearing in August 1993.  The physical 
examinations during periods of remission indicate no 
impairment of health from PAN.  The exacerbation involving 
the right foot described by the veteran at his hearing 
apparently was right foot arch pain that quickly resolved.  
He reportedly has been off prednisone since October 1997 with 
any exacerbation of PAN.  In terms of clinical examinations 
up to December 1998, there has been no exacerbation of PAN 
involving any active symptom of nodules, night sweats, muscle 
pain or fever.  In other words, no exacerbation of this 
disease has occurred on the basis of the complete medical 
evidence since separation from active duty in 1991, a period 
of about 8 years.  Likewise, no permanent impairment of his 
health due to PAN in and of itself has been demonstrated; for 
example, PAN is listed by history only, with current 
disability noted.  Given this information on the current 
severity of PAN in terms of frequency of exacerbations and 
impairment of health, a rating in excess of 10 percent by 
analogy under Code 6350 is not assignable.  

The schedule also requires that each manifestation of PAN be 
separately evaluated to ascertain if the combination of the 
ratings so arrived at will exceed the rating assigned under 
Code 6350.  

With respect to myalgia, this would be rated under Code 5025, 
as for fibromyalgia.  In order to qualify for a higher than 
10 percent rating; i.e., a 20 percent rating, there would 
have to be widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  The 
current 10 percent rating is commensurate with the 
requirement of continuous medication for control.  The 
complete medical evidence has never indicated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety and/or Raynaud's-like 
symptoms for PAN.  Also, obviously, the symptomatology of 
muscle pain, nodules, fever and night sweats that have 
characterized exacerbations of PAN have not been present even 
close to a third of the time.  Hence, under this code, a 
separate higher rating is not in order.  

With respect to arthralgia, consideration of PAN under to 
criteria of Code 5002 shows that one or two exacerbations a 
year meets the criteria for a 20 percent disability 
evaluation.  Exacerbated symptomatology contemplated under 
this code include constitutional manifestations associated 
with active joint involvement, weight loss, anemia, and 
impairment of health.  PAN has not been manifested by such 
frequency of exacerbations or by such manifestations of 
weight loss, anemia active joint involvement or impairment of 
health so as to qualify for the next higher rating under this 
schedule.  

Arthralgia may also be evaluated under Code 5003 whereby 
objective evidence of painful motion equates with a minimum 
compensable rating of 10 percent.  However, the recent 
examinations show that PAN is not manifested by painful joint 
motion on objective demonstration.  The last episode of 
arthralgia reported by the veteran during the course of the 
1993 hearing has long since resolved.  Subsequent 
examinations show full and painless motion of various joints 
and no muscle spasms.  In the absence of any complaint, 
finding or diagnosis of painful joint motion due to PAN, a 
separate 10 percent rating under this code is not assignable.  

A fatty liver may be evaluated under Code 7311 as for a liver 
injury.  A compensable rating is assigned for any peritoneal 
adhesions that are moderate or more with pulling pain on 
attempting work or aggravated by movements of the body or 
occasional episodes of colic pain, nausea, constipation 
(alternating with diarrhea) or abdominal distention.  No 
gastrointestinal distress or abdominal pain is indicated to 
have resulted from PAN.  Therefore, a separate rating under 
this code is not in order.  Likewise, by analogy to cirrhosis 
of the liver, PAN does not equate with or approximate a 
moderate condition with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight, or 
impairment of health for which a minimum rating of 30 percent 
is assigned.  

A fatty liver from PAN does not equate with or approximate 
demonstrable liver damage with mild gastrointestinal 
disturbance that would be analogous to infectious hepatitis 
rated as 10 percent disabling under Code 7345.  Likewise, the 
fatty liver from PAN does not meet the criteria for a minimum 
20 percent rating for residuals of a liver abscess with 
moderate symptoms.  

PAN has been virtually asymptomatic over many years, 
especially with respect to all the available medical records.  
The current rating under Code 6350, as analogous to SLE with 
exacerbations that occur once or twice a year or a disease 
process that has been symptomatic for the previous two years, 
has not been exceeded by the demonstrated degree of 
disability from PAN.  Accordingly, a single or combined 
rating in excess of that currently assigned is not shown to 
be supported, and the current 10 percent rating is continued.  

While the Board is cognizant that the rating for PAN after 
the veteran's last period of active service, at 10 percent, 
is less than the 30 percent rating assigned before his last 
period of active service, the special procedures when a 
rating is reduced do not apply in this case, because the 30 
percent rating was actually terminated and then the length of 
time for the last period of active service passed before the 
new rating of 10 percent was assigned.  The special 
provisions apply when a rating that is in effect is reduced.  
Obviously, no rating was in effect when the current rating 
was assigned, and such rating was based on the manifestations 
of PAN at that time, upon his last separation from active 
service.  See VA O.G.C. Prec. Op. No. 5-95 (February 6, 
1995).  

Left Forearm Nerve Damage

This appeal is from the original grant of service connection 
for left forearm damage and the 0 percent rating assigned 
therefor, under Code 8518, as for no more than mild 
incomplete paralysis of the circumflex nerve.  It is both 
clinically established and established by the veteran's own 
statement that he is right-handed, so the left upper 
extremity is minor for nerve rating purposes.  

The service medical records show that the veteran underwent a 
biopsy of a PAN nodule of the left anterior forearm in July 
1989.  On the VA examination in April 1991, it was indicated 
that numbness was associated with the residuals of the left 
forearm biopsy.  Numbness reportedly extended from the scar 
to the wrist, but did not involve the hand.  The scar itself 
was well-healed and nontender.  The area of diminished 
tactile sensation approximated 7 inches by 1 1/2 inches 
extending to the wrist, but not involving the hand.  Later 
examinations were not consistent with these findings, as 
general neurologic examinations were essentially normal, and 
no pertinent complaints were reported.  During his personal 
hearing, he described the area of numbness presented on the 
prior VA examination.  He did not specify any hand or wrist 
problem.  Paradoxically, sensation of the upper extremities 
evaluated on the VA examination in January 1998 was termed 
intact to pinprick and soft touch.  Nerve conduction studies 
were planned.  

On the VA neurologic examination in February1998, the veteran 
again reported numbness of the left forearm but without any 
other numbness or any weakness.  There was decreased pinprick 
sensation of the left lateral cutaneous nerve.  The nerve 
conduction testing then revealed left median nerve neuropathy 
with moderate chronic left carpal tunnel syndrome.  There was 
no left lateral cutaneous sensory potential recorded.  A more 
diffuse peripheral neuropathy was suggested but indefinite.  
VA examinations in November and December 1998 indicated 
normal range of motion and strength of the left forearm, 
wrist and fingers.  Median neuropathy of the left forearm 
with evidence of chronic carpal tunnel syndrome was noted.  
He specified that numbness of the left forearm extended to 
the wrist but did not involve the hand.  No other kind of 
sensory symptom affecting the left forearm or the wrist was 
described.  

On the basis of the complete and current clinical evidence, 
it is certain that the veteran has manifested median 
neuropathy of the left upper extremity.  His complaints 
generally describe numbness of the left forearm, not 
involving the left hand, as due to the biopsy for PAN during 
active service.  Although the initial grant of service 
connection involved the circumflex nerve, it has more 
recently been medically specified that the median nerve is 
involved.  Based on the consistent clinical findings of 
normal strength and range of motion of the left forearm, 
wrist and fingers, it is clear that median neuropathy is 
wholly sensory.  Thus, it cannot be rated as more than 
moderate incomplete paralysis of the median nerve.  Based on 
the veteran's consistent complaints of numbness only, not 
paresthesia, of the left forearm, which did not involve the 
hand, the most appropriate and accurate rating for median 
neuropathy in this case would be for mild, incomplete 
paralysis of the median nerve, under Code 8515.  The 
disability evaluation assigned for this is 10 percent and no 
more.  

The complete and current evidence does not show any other 
confirmed neuropathy of the left upper extremity, to include 
any damage to the radicular nerve groups, ulnar nerve, radial 
nerve, circumflex nerve or musculocutaneous nerve.  Thus, the 
application of the rating schedules for injuries to these 
nerves is not in order at this time.  

No additional rating is assignable for the residual scar from 
the left forearm biopsy because it is shown to be well healed 
and nontender, without any related left forearm dysfunction.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim, to include in 
connection with a personal hearing.  Further, the Board has 
granted a higher rating.  Therefore, the Board does not find 
that the veteran has been prejudiced by this action.   

Extraschedular Consideration

The Board has considered all applicable provisions of 38 
C.F.R. Parts 3 and 4 but otherwise finds no basis for an 
allowance of this claim.  In an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability.  38 C.F.R. § 3.321(b)(1) 
(1997).  However, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the RO 
did not refer the claim for an extra-schedular evaluation; 
nevertheless, there is otherwise no evidence to indicate that 
the case is exceptional so as to preclude the use of the 
regular rating criteria.  See Floyd v. Brown, 9 Vet. App. 881 
(1996).  


ORDER

An increased rating for PAN with arthralgia, myalgia and a 
fatty liver is denied.  

A rating of 10 percent for residuals of a nerve injury of the 
left forearm is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  


		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

